The original complaint described in one count both a legal and equitable cause of action, and asked for both legal and equitable relief. It alleged a trespass to the plaintiff's riparian rights, and a threat to continue the same so as to cause the plaintiff irreparable injury, and asked for damages and for an injunction.
The second defense was filed before the first trial, as a defense to both of the alleged rights of action. Paragraphs 7 and 8 of this defense admit the doing of the acts described in the complaint, but allege that they were done upon that part of the shore which the defendant owned, or the right to the use of which was appurtenant to his land. These allegations of the second defense were denied by the reply, and there was thereby framed, before the first trial, an issue of fact which, if found in favor of the defendant, was decisive of the plaintiff's right to either damages or an injunction.
Upon the first trial — the court having sustained the plaintiff's claim that the defendant by his deed to him had conveyed to the plaintiff all the riparian rights south of both tracts of upland — this issue was necessarily decided in favor of the plaintiff. But after that decision was reversed by this court and a new trial ordered, this issue remained as originally framed. The plaintiff amended his complaint by alleging that a mistake was made in describing the property conveyed by the deed from the defendant, and asked that the deed be reformed. Those allegations were denied by an amendment to the first defense, and a new issue was thus formed, but the complaint still alleged the trespass and described the equitable cause of action as before, and still asked both for an injunction *Page 491 
and for damages, and the second defense and the reply thereto remained unchanged. When, therefore, after the first trial, the case was ordered to be transferred to the court docket for the trial of the equity issues, there were two general questions which it was competent for the court, as a court of equity, to consider and determine: first, whether the plaintiff was entitled to a reformation of the deed; and second, whether he was entitled to an injunction. If under the issue of fact framed upon the first question it should be found that there was no mistake, the deed could not be reformed. If under the issue of fact formed by the denial of paragraphs 7 and 8 of the second defense it should be found, as the defendant alleged, that the posts in question were all southwest of the true divisional line between the shore properties of the parties, and therefore upon the defendant's own property, there was no trespass committed and no injunction could be granted.
Both of these issues of fact were decided by the Superior Court sitting as a court of equity. The judgment of that court denying the prayer for a reformation of the deed and the prayers for an injunction, as shown by the judgment file, is based upon a finding of the issues in favor of the defendant upon both the first and second defenses, and this language of the judgment file in respect to such finding accords with that of the memorandum of decision filed by the trial judge. The facts thus found are decisive of the plaintiff's right to recover damages. While the judgment upon the question of the plaintiff's right to an injunction, rendered by the Superior Court as a court of equity and deciding the issue of fact raised by the second defense, was still in force, the plaintiff was not entitled to a second trial of the same issue of fact in a court of law upon the question of whether he was entitled to damages. Questions of fact within the jurisdiction of a court of equity are as conclusively settled by a decree of that court as by a judgment of a court of law. Munson v. Munson, 30 Conn. 425,433; Mosman v. Sanford, 52 id. 23, 32; Huntley v. Holt, 59 id. 102, 108; Perkins v. Brazos, 66 id. 242, 248.
It was not necessary for the defendant to plead res adjudicata
by filing a supplemental answer, as he was not called *Page 492 
upon to offer proof of the judgment which had been rendered in the very case then before the court. It appeared by the record in this action that the same issue of fact which it was proposed to try to the jury, and the decision of which was afterwards submitted to the jury, had already been tried and decided in this action. When that fact was called to the attention of the court, as it was by the defendant's motion that no jury be impaneled, the court should have refused to proceed further with the jury trial. "Whenever the court can see, from the record, that by the former trial the present question was settled, the dispute is no longer open to litigation, and the court is bound to arrest the proceeding whether the parties wish it or not." Webb v. Rocky Hill, 21 Conn. 468,474.
It was improper to have two judgment files in this case. Even if the plaintiff had prevailed upon the trial of the equity issues and had been afterwards heard to the jury upon the question of damages, two separate judgment files should not have been prepared. Rules of Court, Ed. 1899, Form 484, p. 72.
The paper required to be prepared within one week after judgment is rendered, to be made a part of the files of the case and to be recorded at length (Rules of Court, Ed. 1899, p. 33, §§ 94-96), is the formal written statement which expresses the final judgment rendered in the case. Corbett v.Matz, 72 Conn. 610, 613. Ordinarily, therefore, there should be but one judgment file in a case.
Interlocutory decisions and rulings which would not otherwise so appear upon the record that adequate relief would be afforded by appeal, may, with the facts upon which they are based, be made a part of the record by bill of exceptions. Rules of Court, Ed. 1899, § 74, p. 29; Fish v. Smith, ante, p. 377.
When, upon a separate trial between certain of the parties to an action, judgment is rendered which is final as to them but does not dispose of the case as to the remaining parties, more than one judgment file may be required. Rules of Court, Ed. 1899, Form 492, p. 78; Bunnell v. Berlin Iron *Page 493 Bridge Co., 66 Conn. 24. A second judgment file may also be required when the final judgment is reversed or modified as the result of an appeal or writ of error, or when a supplemental judgment is rendered in certain proceedings, as a judgment for the distribution of the avails of a sale under a judgment of foreclosure, or of a sale of land held in cotenancy;Hartford B.  L. Asso. v. Goldreyer, 71 Conn. 95; Rules of Court, Ed. 1899, pp. 82-85, Forms 496-500; or after a judgment ordering an accounting, or that the parties to an action interplead.
As in the present case the judgment of the court upon the trial of the equity issues was in legal effect a decision adverse to the plaintiff upon all his claims for relief, it was a final judgment, and the only one to be set forth in the judgment file.
The court erred in proceeding with the jury trial against the defendant's objection.
   This is error and the judgment is reversed.
In this opinion the other judges concurred.